DETAILED ACTION
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding claim 1, in line 1, “The screw tower” should be “A screw tower”.  
Regarding claim 5, “pedicle screw locking member” is recited twice and should be “pedicle screw engagement member” as recited in claim 4.  Applicant is encouraged to be consistent with claim terminology. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0359571 (Biedermann).
Regarding claim 1, Biedermann discloses the screw tower for use in medical procedures comprising: an orthopedic or spinal screw system tower (extension device including first sleeve 1) configured to be attachable to, removable from, and re-attachable to an orthopedic or spinal screw system (see para. [0009] and Abstract; see also Fig. 26) comprising a main body (see annotated Fig. 8 below) having a first end (1b) and a second end (1a); and a pedicle screw engagement member (distal end portion of each leg 18, see annotated Fig. 8b below) configured to removably engage with a conjugate or keyed portion of a pedicle screw tulip (200) (see Fig. 18; para. [0063] stating that the ribs 112a, which comprises part of the disclosed pedicle screw engagement member, have a shape that substantially matches the shape of the grooves 212a of the disclosed pedicle screw tulip, thus making it a conjugate connection, which is a connection that allows for two components to correspond with each other), the pedicle screw tulip having an elongated slot (204); a rod configured to fit within the slot of the pedicle screw tulip (see paragraph [0052]); and a screw (100/101) configured to engage with the pedicle screw tulip (see paragraph [0052] and Figs. 18 and 23a).  

    PNG
    media_image1.png
    564
    215
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    262
    352
    media_image2.png
    Greyscale

Regarding claim 2, Biedermann discloses wherein said main body (see annotated Fig. 8a as shown in claim 1) comprises longitudinal slotted openings (17a, 17b) which divide said main body (see annotated Fig. 8a as shown in claim 1) into a right portion (18b) and a left portion (18a).
Regarding claim 3, Biedermann discloses wherein said main body (see annotated Fig. 8a as shown in claim 1) comprises a pair of pedicle screw engagement members (distal end portions of legs 18a/18b, see annotated Fig. 8b below).

    PNG
    media_image3.png
    262
    352
    media_image3.png
    Greyscale


Regarding claim 4, Biedermann discloses wherein said right portion (18b) comprises a right pedicle screw engagement member (see annotated Fig. 8b below) and said left portion (18a) comprises a left pedicle screw engagement member (see annotated Fig. 8b as shown above regarding claim 1).

    PNG
    media_image4.png
    262
    352
    media_image4.png
    Greyscale


Regarding claim 5, Biedermann discloses wherein said right pedicle screw locking member (see annotated Fig. 8b as shown in claim 4) and said left second pedicle screw locking member (see annotated Fig. 8b as shown in claim 1) are arranged about 180 degrees opposite each other (Para. 0059 stating that the disclosed longitudinal slotted openings are offset from each other by 180 degrees, thus the disclosed right pedicle screw locking member and disclosed left second pedicle screw locking member are also capable of being offset from each other by 180 degrees since they are disposed along the disclosed longitudinal slotted openings as shown on Fig. 8a; see also Figs. 6 and 8B).
Regarding claim 6, Biedermann discloses wherein the main body (see annotated Fig. 8a as shown in claim 1) is configured to be height adjustable (Para. 0051 stating that the disclosed screw tower is capable of extending its length, when in use).
Regarding claim 7, Biedermann discloses further including a locking mechanism (3) configured to prevent separation from a pedicle screw tulip (ref. 200, Fig. 5) when attached thereto during a procedure (Para. 0088 stating that the rotation of the disclosed locking mechanism 3 further engages the screw system tower and the disclosed pedicle screw tulip together, and provides a safe and strong connection between the disclosed screw tower and the disclosed pedicle screw, when in use, and Para. 0089 stating that the disclosed locking mechanism has a collet portion 35 that prevents decoupling of disclosed screw tower and disclosed pedicle screw tulip).
Regarding claim 8, Biedermann discloses wherein said locking mechanism (3) includes a collar (either of portions 31, 35, or 37).
Regarding claim 12, Biedermann discloses wherein said pedicle screw engagement member (see annotated Fig. 8b as shown in claim 1) includes a snap fit pedicle screw locking member (portion 120a, see para. [0087]).
Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0222046 (Gorek).
Regarding claim 1, Gorek discloses the screw tower for use in medical procedures (see Fig. 1) comprising: an orthopedic or spinal screw system tower (10) configured to be attachable to, removable from, and re-attachable to an orthopedic or spinal screw system (para. [0053]) comprising a main body (20) having a first end (22) and a second end (24); and a pedicle screw engagement member (26) configured to removably engage with a conjugate or keyed portion of a pedicle screw tulip (34) (Para. [0039] stating that the disclosed pedicle screw engagement member 26 is inserted in a slot 36 of the disclosed pedicle screw tulip, thus making it a conjugate coupling, which is a connection that allows for two components to correspond with each other), the pedicle screw tulip having an elongated slot (central slot of retaining portion 35, see Fig. 1); a rod (3) configured to fit within the slot of the pedicle screw tulip (see paragraphs [0036] and [0048]); and a screw (32) configured to engage with the pedicle screw tulip (see paragraph [0035] and Fig. 1).  .
Regarding claim 7, Gorek discloses further including a locking mechanism (40 and 42) configured to prevent separation from a pedicle screw tulip when attached thereto during a procedure (Para. 0040).
Regarding claim 9¸ Gorek discloses wherein said locking mechanism (40) includes a wire (42) running along the length of the pedicle screw tower main body (see Fig. 1) and a locking pin (40).
Claims 1, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,534,001 (Schlapfer).
Regarding claim 1, Schlapfer discloses the screw tower (see Fig. 5) for use in medical procedures comprising: an orthopedic or spinal screw system tower (20) configured to be attachable to, removable from, and re-attachable to an orthopedic or spinal screw system (10) comprising a main body (21) having a first end (25) and a second end (23); and a pedicle screw engagement member (distal portion of 20) configured to removably engage with a conjugate or keyed portion of a pedicle screw tulip (see Figs. 3-5 wherein portion 24 the disclosed pedicle screw engagement member couples with a slot 7 (slot 7 shown on Fig. 6) of a pedicle screw tulip shown in Fig. 3, thus creating a conjugate coupling, which is a connection that allows for two components to correspond with each other), the pedicle screw tulip having an elongated slot (8); a rod (40) configured to fit within the slot of the pedicle screw tulip (see col. 2, lines 9-18 and Fig. 1); and a screw (2) configured to engage with the pedicle screw tulip (see paragraph [0035] and Fig. 1).  
Regarding claim 11, Schlapfer discloses wherein said pedicle screw engagement member includes a bayonet lock (53 or 29; col. 2, lines 61-67 and col. 3, lines 11-21).
Regarding claim 13, Schlapfer discloses wherein said pedicle screw engagement member includes a turn fit pedicle screw locking member (53; Col. 2, lines 64-67 stating that the disclosed pedicle screw engagement comprises disclosed turn fit screw locking member 53 that rotates when inserted into slot 7, as shown on Fig. 7, and locks in place, thus creating a turn fit mechanism).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorek in view of U.S. Patent Application Publication No. 2010/0198271 (Leone).
Regarding claim 10, Gorek fails to disclose said wire being operatively coupled to an actuating device which, when rotated, moves said locking pin in a linear direction.  However, Leone discloses a screw sheath (110) which includes an actuating device (lever, knob, or other handle element 148, see paragraph [0037]) which, when rotated (knobs are rotated when operated), moves a wire in a linear direction (see paragraph [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tower of Gorek to utilize an actuating device such as a knob to move the wire connected to the locking pin in a linear direction as suggested by Leone in order to facilitate a user being able to control movement of the pin for selective locking and/or unlocking of the tower to a pedicle screw (see Gorek, paragraph [0040]).
Response to Arguments
Upon reconsideration, the rejections of claims 5 and 10 under 35 U.S.C. 112 have been withdrawn.  New grounds of rejection have been made regarding claim 10.
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Biedermann, Gorek, and Schlapfer fails to disclose or teach the amended features of claim 1.  However, as noted above, each of Biedermann, Gorek, and Schlapfer discloses a screw tower further including a rod and a screw.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027. The examiner can normally be reached Monday-Friday, 10 A.M. - 6 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773